DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, 11, and 18 have been amended.
Claims 1-20 have been examined.
The specification objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Claim Objections
Claims 10-17 are objected to because of the following informalities.
Claim 10 recites, at line 5, “determining one of....” This is inconsistent with the other verbs in the claim, which recite determine, move, and perform. This appears to be a typographical error. Applicant may have intended “determine.” 
Claim 16 recites, at line 1, “the adjusted finish ratio.” There is insufficient antecedent basis for this limitation in claim 10, from which claim 16 depends. This appears to be a typographical error. Applicant may have intended claim 16 to depend from claim 11, which provides antecedent basis. 
Claims 11-17 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of US Publication No. 2012/0278595 by Indukuru et al. (hereinafter referred to as “Indukuru”). 
Regarding claim 10, Alexander discloses:
a method of processing data in an information handling system, comprising: in response to an event that triggers a flushing operation, determine a next to complete (NTC) instruction (Alexander discloses, at ¶ [0018], in response to a miss (event) setting the flush point to NTC+1, which discloses determining the next to complete (NTC) instruction.); 
determining one of either a first...instruction after the NTC instruction or a last consecutive finished instruction after the NTC instruction; and
move a flush point to a respective one of either the first...instruction after the NTC instruction or the last consecutive finished instruction after the NTC instruction, wherein the flush point identifies the instruction from which younger instructions in the information handling system are flushed (Alexander discloses, at ¶ [0018], setting the flush point to NTC+1, which discloses the next to complete (NTC) plus one instruction.); and
perform the flushing operation (Alexander discloses, at ¶ [0017], performing the flush.).
Alexander does not explicitly disclose that the aforementioned first instruction after the NTC instruction is unfinished.
However, in the same field of endeavor (e.g., stalls) Indukuru discloses:
identifying instructions that are unfinished (Indukuru discloses, at ¶ [0036], tracking the finished status of each instruction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include determining the next unfinished instruction, as disclosed by Indukuru, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 13, Alexander, as modified, discloses the elements of claim 10, as discussed above. Alexander also discloses:
wherein the event triggers a balance flushing operation (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a balance flush, otherwise, do not perform the balance flush.).

Regarding claim 14, Alexander, as modified, discloses the elements of claim 11, as discussed above. Alexander also discloses:
wherein the threshold is at least one of the group consisting of a fixed threshold, a predetermined threshold, a variable threshold, and a programmable threshold (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a balance flush, otherwise, do not perform the balance flush.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Indukuru in view of US Patent No. 10,509,739 by Gudipati et al. (hereinafter referred to as “Gudipati”). 
Regarding claim 15, Alexander, as modified, discloses the elements of claim 11, as discussed above. Alexander does not explicitly disclose wherein the threshold is set at a fixed sixty percent or greater.
However, in the same field of endeavor (e.g., out of order execution) Gudipati discloses:
wherein the threshold is set at a fixed sixty percent or greater (Gudipati discloses, at Figure 9, completion percentages of sixty percent or greater.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Gudipati’s completion of 60% or greater because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Allowable Subject Matter
Claims 1-9 and 18-20 are allowable. The closest prior art is Alexander, which discloses moving a flush point. However, Alexander does not disclose doing so in the manner claimed, i.e., by calculating “a finish ratio, wherein the finish ratio is a number of finished operations to a number of at least one of a group consisting of in-flight instructions, instructions pending in a processor pipeline, instructions issued to an issue queue, and instructions being processed in a processor execution unit; compare the calculated finish ratio to a threshold; and if the finish ratio is greater than the threshold, then do not perform the flushing operation.” While it is known to determine a percentage of completed instructions, as disclosed by Caulfield, it would not have been obvious to modify Alexander to include such features of Caulfield absent impermissible hindsight. Accordingly, claims 1-9 and 18-20, are allowed over the prior art. 
Claims 11, 12, 16, and 17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pages 10-14 of the response filed April 11, 2022 (“response”), the Applicant argues that claim 10 is not anticipated by Alexander. 
In view of amendments to claim 10, the § 102 rejection is withdrawn. Therefore, the Applicant’s arguments are moot. Claim 10 is now rejected as being obvious in view of the combination of Alexander and Indukuru. The Applicant’s arguments on pages 22-23 regarding claim 15 are likewise moot.
As discussed above, Alexander explicitly discloses determining an first instruction after the NTC instruction and moving a flush point to the first instruction after the NTC. See, e.g., Alexander at ¶ [0018]. Alexander does not explicitly disclose determining that the instruction is unfinished. However, Indukuru discloses determining whether each instruction is finished. See, e.g., Indukuru at ¶ [0036]. It would have been obvious to combine the references for the reasons given above.

On pages 16-21 of the response the Applicant argues that the claims are not obvious in view of the proposed combination of Alexander and Caulfield. 
The Applicant’s arguments are deemed persuasive. Therefore, the rejections of these claims is withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183